DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed 03/01/2022 are acknowledged and have been carefully considered. 

Status of Claims
	Claims 1-10 were previously pending in the application. Claims 11-20 were previously canceled; claims 5-8 and 10 were previously withdrawn as being drawn to a nonelected Species. 
	As of the claims filed 03/01/2022, only claim 1 is amended; no claims are newly canceled and no claims are newly added. 
	Accordingly, claims 1-4 and 9 are currently under examination. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In addition, claims 2-4 and 9 are also rejected under 35 U.S.C. 112(b) due to their dependence on indefinite independent claim 1. 

	Claim 1 as presently amended recites “setting a scale and/or gain using a different criterion depending on the size of the anatomical blood or tissue region of the contiguous locations as segmented, the different criterion being a selection between different types of imaging characteristics being optimized” in lines 9-12. 
	This limitation is unclear and renders the claim indefinite. As currently claimed and disclosed, it is not clear what is intended by the phrase “a different criterion,” because an initial or first criterion has not been clearly established. For example, is the initial criterion the scale and/or gain? Or is the initial criterion the determined size? 
	This indefinite claim limitation later recites “the different criterion being a selection between different types of imaging characteristics being optimized.” This part of the limitation further renders this claim limitation indefinite. It is not clear whether this means that the imaging characteristics being optimized must be different from the scale and/or gain, or whether the imaging characteristics being optimized must be different from one another. 
	As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what is required or excluded by “a different criterion” as recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2016/0058425 A1, published 03/03/2016, hereinafter “Wong”) in view of Srinivasan et al. (US 2007/0038083 A1, hereinafter “Srinivasan”). 

Regarding claim 1, Wong discloses a method in which “color flow ultrasound data is segmented into one or more contiguous regions of flow” ([0004]) and “[e]ach of the contiguous regions is categorized by size and shape” ([0004]), and further discloses: 
A method for optimizing color flow imaging by an ultrasound scanner ("method is provided for flash suppression in color flow using an ultrasound imaging system" Wong: [0004]), the method comprising:
scanning, by the ultrasound scanner ("ultrasound imaging system" Wong: [0004]), a patient ("Color flow ultrasound data representing a patient is acquired" Wong: [0004]);
segmenting a first color flow target represented in scan data from the scanning ("color flow ultrasound data is segmented into one or more contiguous regions of flow" Wong: [0004]), the first color flow target ("user or a processor determines the region of interest in which color flow scanning occurs" Wong: [0021]) being an anatomical blood and/or tissue region ("data representing blood, fluid, or flow of the patient is acquired" Wong: [0019]) of contiguous locations (“contiguous regions” Wong: [0004]); 
determining a size of the first color flow target as a size of the anatomical blood and/or tissue region ("Each of the contiguous regions is categorized by size" Wong: [0004]; "regions are categorized by physical size" Wong: [0015]);
	altering the motion information ("size, shape, spatial variance, and/or location of a given region are used to categorize a level or likelihood of flash artifact for that region. Based on the level or likelihood, the motion information is altered to reduce flash" Wong: [0003]) using a different criterion depending on the size ("identifying the flash artifact as a function of size" Wong: [0005]) of the anatomical blood or tissue region of the contiguous locations as segmented ("region as segmented is used to calculate the characteristics" Wong: [0041]); 
	color flow imaging ("color flow image is generated with the color flow ultrasound data after the suppressing. The color flow image represents the patient" Wong: [0004]), by the ultrasound scanner, fluid in the patient ("To estimate the color flow, data representing blood, fluid, or flow of the patient" Wong: [0019]) using the altered motion information ("generating a Doppler image with the Doppler values, including altered Doppler values resulting from the altering" Wong: [0005]). 

Wong is not being relied on for teaching: 
setting a scale and/or gain using a different criterion, the different criterion being a selection between different types of imaging characteristics being optimized; 
color flow imaging, by the ultrasound scanner, fluid in the patient using the scale and/or gain.

However, in a similar invention in the same field of endeavor, Srinivasan teaches automatic velocity scale identification for medical diagnostic ultrasound (Title) in which the “velocity scale setting (pulse repetition interval) is automatically identified for color flow or tissue imaging” ([0019]), and further teaches: 
setting a scale ("In medical diagnostic ultrasound imaging, the velocity scale is set" Srinivasan: [0001]) and/or gain using a different criterion ("a function relating velocity scale to the other parameters is used" Srinivasan: [0049]), the different criterion (“other parameters” Srinivasan: [0049]) being a selection between different types of imaging characteristics being optimized ("transmit beamformer 12 includes a controller for altering an aperture (e.g. the number of active elements), an apodization profile (e.g., type or center of mass) across the plurality of channels, a delay profile across the plurality of channels, a phase profile across the plurality of channels, center frequency, frequency band, waveform shape, number of cycles and combinations thereof" Srinivasan: [0023]; "Setting the velocity scale appropriately may minimize aliasing" Srinivasan: [0020]; "the tissue and fluid flow information may be isolated. Flash suppression at low velocity scales is provided by this analysis of the pixel-wise parameter variation over the PRI's to identify the regions of valid color" Srinivasan: [0047]); 
color flow imaging ("velocity imaging is performed as a function of the velocity scale and any other automatically selected parameters" Srinivasan: [0050]), by the ultrasound scanner (“medical diagnostic ultrasound system” Srinivasan: [0020]), fluid in the patient using the scale ("setting the velocity scale for subsequent imaging" Srinivasan: [0034]) and/or gain.
In other words, Wong discloses determining the size of a first color flow target and using that size to categorize the level of processing or alteration that a target of this size will require. For example, the amount of flash suppression is determined based on the size of the contiguous region that is targeted. Depending on the size, a different level of flash suppression is applied. In other words, the color flow imaging is altered using different motion information based on the size of the target. Wong discloses every aspect of independent claim 1 except for setting a scale and/or gain. Accordingly, Srinivasan is introduced to teach setting a scale using a different criterion. Srinivasan teaches “a function relating velocity scale to the other parameters,” ([0049]) and lists many other parameters that can be altered to control/set the velocity scale. Srinivasan further teaches performing color flow imaging using this velocity scale that has been set. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the color flow imaging of contiguous regions disclosed by Wong, by including the velocity scale setting for medical diagnostic ultrasound as taught by Srinivasan. One of ordinary skill in the art would have been motivated to make this modification because "to optimize automated determination of the velocity scale" (Srinivasan: [0054]). "By automatically determining the velocity scale, user adjustment of the scale setting may be limited or eliminated. The scanning time for an examination may be reduced. If the imaging region or settings change, the velocity scale may be reset with minimal user adjustment. Automatic velocity identification and display may be used to minimize aliasing in carotid flow, improving low velocity sensitivity without flash artifacts in thyroids, assist in cardiac or other applications" (Srinivasan: [0019]). 

	Regarding claim 2, the combination of Wong and Srinivasan discloses: 
The method of claim 1, as described above. 
Wong further discloses: 
wherein scanning comprises B-mode ("ultrasound system may scan the field of view using B-mode imaging" Wong: [0021]) and/or B-mode and color scanning ("color flow ultrasound data" Wong: [0004]).

	Regarding claim 4, the combination of Wong and Srinivasan discloses: 
The method of claim 1, as described above. 
Wong further discloses: 
wherein segmenting comprises segmenting the first color flow target and at least a second color flow target ("color flow ultrasound data is segmented into one or more contiguous regions of flow" Wong: [0004]);
the method further comprising prioritizing the first and second color flow targets ("Different size regions are associated with different likelihoods of including flash. In general, regions above a given size in a given application are more likely to be flash. Smaller or regions sized appropriate for the motion of tissue or flow in a scan region are less likely to be flash" Wong: [0043]) as a function of relative size, pulsatility, and/or location in a field of view of the scanning ("indication of the likelihood of the contiguous region including flash artifact is assigned based on the size, such as based on the area or volume" Wong: [0043]), 
wherein the first color flow target is assigned a greater priority ("For greater flash suppression, greater reduction or alteration in the motion values is provided" Wong: [0051]) such that the acts of determining and setting are based on the first color flow target ("Since different probabilities and/or local statistics may be provided for the different contiguous regions, different amounts of reduction may be provided for the different contiguous regions. For example, the region 50 has a higher probability of being flash, so a 75% reduction is applied. The region 52 has a lower probability of being flash, so a 25% reduction is applied. The regions 54 and 56 have the lowest probability (e.g., no probability or probability below a threshold) of being flash, so no reduction is applied. The reduction for any two or more contiguous regions may be the same. Factoring in the local statistics may cause greater variability between regions for the amount of reduction. Consequently, flash artifacts of various shapes and strength may be substantially removed or subdued while weak blood flow away from flash artifacts are minimally affected" Wong: [0057]).


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Srinivasan as applied to claim 1 above, and further in view of Zheng et al. (US 2014/0018668 A1, hereinafter "Zheng").

Regarding claim 3, the combination of Wong and Srinivasan discloses: 
The method of claim 1, as described above. 
Wong further discloses: 
wherein segmenting comprises segmenting a boundary ("segmentation finds continuous regions of flow locations" Wong: [0031]) of the first color flow target as a vessel ("sized and shaped as is typical or expected for vessel flow within a patient" Wong: [0036]). 
The combination of Wong and Srinivasan is not being relied on for teaching: 
wherein determining the size comprises determining a diameter of the vessel.
However, in a similar invention in the same field of endeavor, Zheng teaches a system and method for medical imaging and detecting critical structures and their proximity to a surgical device ([0002]), and further teaches: 
wherein determining the size comprises determining a diameter of the vessel (“depth and diameter of a blood vessel encountered by the single beam can be determined” Zheng: [0065]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the color flow imaging of contiguous regions disclosed by Wong, by including the determination of vessel depth and diameter as taught by Zheng. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of including vessel size in optimizing imaging parameters, as “tradeoffs and strategies to optimize the performance must be considered” (Zheng: [0084]). With respect to diameter of vessels, it is important to collect real-time ultrasound data in order to optimize imaging parameters based on the particular target. “Because the ultrasound imaging data is provided and processed in near real-time the visual ruler 320 can provide active data. That is, the sizes of the lumens represented by the first band 322 and the second band 324 can be shown changing in diameter or pulsing. The pulsing represents an actual change the diameter of the lumen for example as it expands and contracts from heart beat pulses” (Zheng: [0109]). 

Regarding claim 9, the combination of Wong and Srinivasan discloses: 
The method of claim 1, as described above. 
The combination of Wong and Srinivasan is not being relied on for teaching: 
further comprising determining a depth of the first color flow target and setting a transmit frequency based on the depth.
However, in a similar invention in the same field of endeavor, Zheng teaches a system and method for medical imaging and detecting critical structures and their proximity to a surgical device ([0002]), and further teaches: 
further comprising determining a depth of the first color flow target (“depth and diameter of a blood vessel encountered by the single beam can be determined” Zheng: [0065]) and setting a transmit frequency based on the depth (“there are a variety of strategies to increase imaging depth. First a lower transmission center frequency can be employed” Zheng: [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the color flow imaging of contiguous regions disclosed by Wong, by including the determination of vessel depth and diameter as taught by Zheng. One of ordinary skill in the art would have been motivated to make this modification because “tradeoffs and strategies to optimize the performance must be considered” (Zheng: [0084]). “Imaging depth is one consideration” (Zheng: [0085]). “As a result, there are a variety of strategies to increase imaging depth” (Zheng: [0085]). 

Response to Arguments
	Applicant submits that independent claim 1 recites setting a scale and/or gain (1) using a different criterion depending on the size of the anatomical blood or tissue region of the contiguous locations as segmented, (2) the different criterion being a selection between different types of imaging characteristics being optimized. Applicant submits that Zheng and Dubois do not disclose these limitations. 
Applicant submits that as noted in the Advisory Action, Zheng does not mention selection of non-variable gain type so does not select between different criterion. The criterion used to set the gain is always depth or time (paragraphs 95-97). Consequently, Applicant submits that Zheng also does not set using different criterion as a selection between different imaging characteristics being optimized. 
Applicant submits that Zheng also does not set the criterion depending on a size of the anatomical blood or tissue region of contiguous locations as segmented. The diameter of the vessel may be determined and located where the location is then shown on the display (paragraph 65). In a separate discussion, a gain control module is provided to amplify the return signals as a function of depth (paragraph 96). The diameter of the vessel is not used for this gain control. The gain control uses time to adjust gain (paragraph 96). In a feedback arrangement, the average tissue attenuation and depth (time) are used to control gain (paragraph 97). Zheng merely applies the ramp function based on depth (paragraph 96). The ramped gain of the variable gain is applied over the "entire imaging depth" (paragraph 96). Zheng uses either time or attenuation and depth to control gain (i.e., depth or time gain is applied to received echoes based on the depth of the signals or echoes). While different depths have different gains based on the teaching of Zheng (paragraph 95), Zheng does not use the depth of the target, let alone the size as segmented, to control gain. 
Applicant submits that Dubois is directed to including lateral gain control (paragraph 8). Gain may be different for different angles, based on operator input, and based on distance from the origin of the beam (paragraph 4). Figure 6 shows an example of sector- based control of the gain (paragraph 48), which works in conjunction with time gain control (paragraph 51). The Advisory Action alleges "distance" as a term to exemplify a characteristic of size and that Dubois uses size to set gain and cites to teaching of operator control gain in a band at radial distance from the scan origin 140 (Figure 6) as well as constant gain as a function of distance from the origin 140, citing paragraph 48. However, Dubois uses the distance from the origin 140 of the beam or location of manual control (band 144 or sub-sector 148), not size of a blood or tissue region as segmented. The diameter of the vessel of Zheng or other size (e.g., distance in length) of a blood or tissue region as segmented is not used to set the scale or gain.
	Applicant further submits that the Advisory Action alleges selection of different criterion as selection of variable or non-variable gain based on teaching of operator control gain in a band at radial distance from the scan origin 140 (Figure 6) as well as constant gain as a function of distance from the origin 140, citing paragraph 48. However, this selection is between the level of gain to apply based on operator input or no operator input (paragraph 48). The measure (distance from origin) and control 
(manual or not) applies the same sort or type of optimization to provide the same characteristic (brightness). Dubois does not have a selection between different types of imaging characteristics being optimized (e.g., does not select between bleed vs. SNR or between flash vs. aliasing).
	Applicant submits that claim 1 recites more than setting gain based on the depth or location. Claim 1 recites more than using distance from the origin or manually selected band or sub-sector. Claim 1 recites that the criterion used to set the gain depends on the size of the target as segmented. Zheng and Dubois do not use a different criterion based on the size of the target as segmented. 
Applicant further submits that claim 1 recites more than selection between manually set gain (variable gain) or constant gain based on depth. Claim 1 recites that the selection is of different types of imaging characteristics to control the setting.

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 under 35 U.S.C. 103 over Zheng in view of Dubois have been considered but are moot because the new ground of rejection of claim 1 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Upon further consideration and in light of the amendments to independent claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Wong in view of Srinivasan, as described above. 
	Regarding dependent claims 2-4 and 9, these claims are also rejected under a new ground of rejection, as described above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyun et al. (EP 1796037 B1, hereinafter “Hyun”) discloses an “image processing system and method for controlling gains for color flow image” (Title), and further discloses: scanning a patient by the ultrasound scanner (Fig. 2 Step S110: Forming Color Flow Images), segmenting a first color flow target (Fig. 2 Step S140: Forming Contour of Blood Vessel), and determining a size of the first color flow target (Fig. 2 Step S150: Calculating Cross-Section Area of Blood Vessel). 
In addition to the limitations above, Hyun is being cited by Examiner as being particularly relevant to the limitation that was discussed in the arguments – setting a scale and/or gain using a different criterion depending on the size of the first color flow target. Regarding this limitation, Hyun discloses: “calculates cross-sectional areas of blood vessel and blood flow in the color flow images and controls the gains for the color flow images based on the calculated cross-sectional areas” (Hyun: [0019]. This teaching from Hyun reads on the limitation of setting a gain using a different criterion depending on the size of the first color flow target (i.e., based on the calculated cross-sectional areas). Regarding the part of the limitation that recites “using a different criterion,” this particular feature is taught by Step S200 of Fig. 2. In this step, a determination is made depending on whether the cross-sectional area ratio (which is dependent on cross-sectional area, or size) is less than or greater than a value. Depending on the value of this cross-sectional area ratio, a determination is made on whether the gain is set to increase or decrease. The determination of whether the gain is set based on a gain increment versus a gain decrement based on the cross-sectional area ratio reads on setting a gain using a different criterion depending on the size of the target. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793